DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The Examiner acknowledges the contents of this application (16/669,791) being a Continuation-in-Part to provisional application 62/633,837. The limitations disclosed in claim 1 as filed have support in the provisional application 62/633,837 and will therefore have an effectively filed date of 02/22/2018. However, the limitation “emplacing an optical grid atop the transparency” in line 5 of claim 2 is newly introduced subject matter than what was originally disclosed in provisional application 62/633,837; consequently, claim 2, and all claims depending from claim 2 either directly or indirectly, will have an effectively filed date of 10/31/2019.

Claim Objections
Claim 2 is objected to because of the following informalities: 
(i)  "the grid" recited in line 6 of the claim should read "the optical grid" as introduced in line 5 of the claim. One of ordinary skill in the art would reasonably deduce "the grid" was intended to reference "the optical grid" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout;
(ii) the recitation “an FEP release film” in line 11 should read “a fluorinated ethylene propylene (FEP) release film” (as defined in [0037] of the specification filed 10/31/2019) in order to define FEP before continuing to use “FEP” throughout the remainder of the claim; and 
.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: there is insufficient antecedent basis for the recitation “the scratched or gauges transparency area” in lines 3-4 of the claim. Moreover, there is insufficient antecedent basis for the recitation “the transparency” in line 5 and line 6 of the claim. Claim 2 introduces an “aerospace or aircraft transparency” in line 1, and it is not clear if the recitations “the scratched or gauges transparency area” and “the transparency” are referring to the “aerospace or aircraft transparency”; for the purposes of art rejections, “the scratched or gauges transparency area” and “the transparency” are being interpreted to be equivalent to the “aerospace or aircraft transparency”. 
Regarding claim 3-8: these claims are dependent on claim 2, either directly or indirectly, and therefore exhibit the same lack of antecedent basis and indefiniteness. 
Regarding claim 9: this claim is dependent on claim 2 and therefore exhibits the same lack of antecedent basis and indefiniteness. Additionally, there is insufficient antecedent basis for the recitation “the diisocyanate” in line 1. For the purposes of art rejections, “the diisocyanate” is being interpreted to be the “aliphatic polyisocyanate” introduced in claim 2.
Regarding claim 10: this claim is dependent on claim 9 and therefore exhibits the same lack of antecedent basis and indefiniteness discussed above for claim 9 and claim 2. Moreover, there is insufficient antecedent bases for the recitation “the first part and second parts” in line 1 of the claim. Claim 2 introduces a “part A” in line 9 and “part B” in line 10, but it is unclear if the recitation “the first and second parts” is referring to part A and part B or something different. For the purposes of art rejections, the recitation “the first part and second parts” is being interpreted to be part A and part B introduced in claim 2. 
Regarding claim 11: this claim is dependent on claim 2 and therefore exhibits the same lack of antecedent basis and indefiniteness. Additionally, there is insufficient antecedent basis for the recitation “the repair” in line 5 of the claim; for the purposes of art rejections, “the repair” is being interpreted to be “the two-part repair kit” introduced in line 4 of the claim. 
Furthermore, there is insufficient antecedent basis for the recitation “the components of claim 2” in line 5 of the claim. It is not clear if “the components of claim 2” is referring specifically to the “two-part component system” in lines 6-7 or if “the components of claim 2” is referring to steps a) to c) recited in claim 2. For the purposes of art rejections, “the components of claim 2” is being interpreted to be the “two part component system” introduced in claim 2.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NORVILLE (US 8,580,346) in view of WU et al. (US 2011/0136974).
As to claim 1: NORVILLE discloses plastic restoration kits and methods for effectively restoring the light transmission and optical clarity properties to a plastic surface such as an aircraft window; where the kits and methods restore plastic surfaces that have been damaged by scratching and/or UV-induced oxidation (abstract; column 1, lines 22-31). Hence, NORVILLE discloses the claimed transparency repair composition. 

Though, NORVILLE does disclose a two part system as acknowledged above, NORVILLE fails to explicitly disclose the claimed two part system of: (a) a hydroxyl-terminated polyol, a light stabilizer and a catalyst defining Part A; (b) an aliphatic polyisocyanate defining Part B; and wherein, when cured, provides a thermoset polyurethane atop the transparency.
However, WU teaches polyurethane compositions formed from pre-polymers of isocyanate and polyol ([0002]), the compositions disclosed being used for a golf ball cover ([0004]) where golf balls covered in this composition have improved durability, adherence and light stability ([0008]). WU further teaches the golf ball cover composition including a polyurethane prepolymer formed from the reaction product of an isocyanate and a polyol (i.e., two part system) ([0013]; [0014]). Additionally, WU teaches the composition further including at least one catalyst and at least one light stabilizer ([0015]) and the saturated isocyanates for use with the polyurethane prepolymer include aliphatic compounds have two or more isocyanate (NCO) groups per molecule (i.e., aliphatic polyisocanate) ([0013]; [0054]). WU teaches the hydrocarbon polyols including hydroxyl terminated polybutadiene polyol (i.e., hydroxyl-terminated polyol) ([0061]), and when cured providing a golf ball cover of a thermoset polyurethane ([0028]; [0029]). 
Consequently, NORVILLE modified by WU, reads on the claimed two-part system of: (a) a hydroxyl-terminated polyol, a light stabilizer and a catalyst defining Part A; a WU also discloses the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two-part composition system of WU into NORVILLE as doing do is known work in one field of endeavor (i.e., golf ball cover compositions) prompting variations of it for use in either the same field or a different one (i.e., aerospace transparency repair composition) based on design incentives if the variations are predictable to one of ordinary skill the art. In this case, WU teaches the golf ball cover composition to be beneficial as it provides improved resilience, cut, scratch and abrasion resistance, and improved light stability ([0007]) or overall golf balls with improved durability ([0008]); and the benefits of the composition in WU are easily transferrable to NORVILLE such that the composition could be used for restoring aircraft windows. 

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over NORVILLE (US 8,580,346) in view of SAFAI et al. (US 2016/0339652) and further in view of WU et al. (US 2011/0136974). 
As to claim 2: NORVILLE discloses plastic restoration kits and methods for effectively restoring the light transmission and optical clarity properties to a plastic surface such as an aircraft window; where the kits and methods restore plastic surfaces that have been damaged by scratching and/or UV-induced oxidation (abstract; column 1, lines 22-31; column 9, lines 1-10). Hence, NORVILLE discloses the claimed method for repairing an aerospace or aircraft transparency. 
The compositions configured to restore the clarity, optics, and light transmission properties of a plastic surface damaged by scratching and UV-induced oxidation include one or more polishing compositions for removing scratches and oxidation from a plastic surface and one or more lusterizing compositions for further smoothing the polished plastic surface and restoring luster (column 3, line 64 – 
Though, NORVILLE fails to explicitly disclose the claimed step a) removing any coating surrounding the scratched or gauged transparency area to be repaired; b) emplacing an optical grid atop the transparency; c) applying to the transparency atop the grid, a two-part component system which comprises a blend of: (1) a hydroxyl-terminated polyol, a light stabilizer and a catalyst defining Part A; (2) an aliphatic polyisocyanate defining Part B; and (3) placing an FEP release film thereover and smoothing the FEP film, and thereafter, curing the blend which when cured, provides a thermoset polyurethane.
However, SAFAI teaches a processes for repairing composite structures in applications such as aircraft airframes (title; abstract; [0001]; [0002]). The processes for repairing composite structures taught by SAFAI include removing composite material in an area of a surface of a composite structure (i.e., removing any coating surrounding the scratched or gauged transparency area to be repaired) ([0003]; [0010]); projecting an image that indicates the regions onto the surface of the composite structure and adjusting a location and a size of the projected image so that the regions identified in operation overlie and are registered with respective regions of the area on the surface (i.e., emplacing an optical grid atop the transparency) ([0010]; [0059]; [0068]); and after applying a composition to repair the composite structure placing a perforated parting film (made, e.g., of fluorinated ethylene propylene (FEP)) (i.e., placing an FEP release film there over and smoothing the FEP film) over and extending beyond the repair composition ([0040]; [0044]; [0047]). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the process steps for repairing a composite aircraft structure taught by SAFAI into NORVILLE as doing so is combining prior art elements according to known methods for the predictable result of repairing an aircraft component. SAFAI teaches doing so to be advantageous as there is a reduction in error during 
NORVILLE, modified by SAFAI, fails to explicitly disclose the claimed step c) applying to the transparency atop the grid, a two-part component system which comprises a blend of: (1) a hydroxyl-terminated polyol, a light stabilizer and a catalyst defining Part A; (2) an aliphatic polyisocyanate defining Part B; and curing the blend which when cured, provides a thermoset polyurethane.
However, WU teaches polyurethane compositions formed from pre-polymers of isocyanate and polyol ([0002]), the compositions disclosed being used for a golf ball cover ([0004]) where golf balls covered in this composition have improved durability, adherence and light stability ([0008]). WU further teaches the golf ball cover composition including a polyurethane prepolymer formed from the reaction product of an isocyanate and a polyol (i.e., two part system) ([0013]; [0014]). Additionally, WU teaches the composition further including at least one catalyst and at least one light stabilizer ([0015]) and the saturated isocyanates for use with the polyurethane prepolymer include aliphatic compounds have two or more isocyanate (NCO) groups per molecule (i.e., aliphatic polyisocyanate) ([0013]; [0054]). WU teaches the hydrocarbon polyols including hydroxyl terminated polybutadiene polyol (i.e., hydroxyl-terminated polyol) ([0061]), and when cured providing a golf ball cover of a thermoset polyurethane ([0028]; [0029]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two-part composition system of WU into NORVILLE modified thus far. Doing do is known work in one field of endeavor (i.e., golf ball cover compositions) prompting variations of it for use in either the same field or a different one (i.e., aerospace transparency repair composition) based on design incentives if the variations are predictable to one of ordinary skill the art. In this case, WU teaches the golf ball cover composition to be beneficial as it provides improved resilience, cut, scratch and abrasion resistance, and improved light stability ([0007]) or overall golf balls 
As to claim 3: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed Part A including a chain extender comprising a short chain diol (see [0043] WU), for similar motivation discussed in the rejection of claim 2.
As to claim 4: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed hydroxy-terminated polyol being either a polyether or polyester polyol having at least two primary hydroxyl groups and mixtures thereof (see [0014] of WU), for similar motivation discussed in the rejection of claim 2.
As to claim 5: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed hydroxyl-terminated polyol being a polyester triol terminated by primary hydroxyl groups (see [0108] of WU), for similar motivation discussed in the rejection of claim 2.
As to claim 6: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed hydroxyl-terminated polyol being an aliphatic polyester primary hydroxyl-terminated triol (see [0108] of WU), for similar motivation discussed in the rejection of claim 2. 
As to claim 7: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed light stabilizer being a liquid hindered amine light stabilizer (see [0092] of WU), for similar motivation discussed in the rejection of claim 2. 
As to claim 8: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed catalyst being a zinc-based catalyst or a tin-based catalyst (see [0094] of WU), for similar motivation discussed in the rejection of claim 2.
As to claim 9: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed diisocyanate being an aliphatic diisocyanate (see [0053]; [0054]; [0055] of WU), for similar motivation discussed in the rejection of claim 2. 
As to claim 10: NORVILLE, SAFAI and WU remain as applied above. NORVILLE, modified by SAFAI and WU, further read on the claimed first part and second parts being present in respect to weight ratio to about 1:1 to about 1:3 (see [0064]; [0091] of WU), for similar motivation discussed in the rejection of claim 2.
As to claim 11: NORVILLE, SAFAI and WU remain as applied above and therefore read on the claimed method for preparing an aerospace or aircraft transparency repair kit comprising: placing an optical grid atop a transparency to be repaired, blending together at ambient conditions, a two-part repair kit, the repair being the components of claim 2 and, thereafter applying the repair blend of the optical grid (see the rejection of claim 2). 
While NORVILLE does not explicitly disclose the claimed stirring for a period of time ranging about twenty to thirty seconds, NORVILLE does teach the composition including abrasives dispersed within a liquid carrier to be applied to a damaged plastic window (claim 5). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to shake/stir/mix the composition for any amount of time required such that the polishing abrasives are evenly dispersed within the liquid carrier before being applied to the transparent surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BRENNAN et al. (US 6,183,249) teaches using a fluorinated ethylene propylene copolymer film as a release substrate when repairing orthodontic structures; MICHALEWICH et al. (US 2014/0073458) and SULLIVAN et al. (US 2019/0083853 and US 2019/0093852) teach polyurethane golf ball covers similar to the disclosure of WU applied in the rejections above; HAAG et al. (US 2016/0046088) teaches a wind turbine blade repair method pertinent to the method disclosed in the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743